DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 08/28/20, has been entered.  Claims 1-16 are cancelled. Claims 17-24 are newly added and under consideration. 

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 08/28/20 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.  Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because of the use of parentheses.  Although parenthesis may be appropriate when defining an abbreviation or acronym, the inclusion of parentheses for phrases or terms, raises uncertainty as to whether the feature in the parentheses is optional or always present.  Thus, clarification is required to ascertain the metes and bounds of these claims.  The Office suggests the use of commas or semicolons.
	
Claim Rejections - 35 USC § 112
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to method(s) of treating infections caused by Chlamydia bacteria selected in the group consisting of Chlamydia pneumoniae, Chlamydia psitacci, Chlamydia abortus, Chlamydia felis, Chlamydia caviae, Chlamydia pecorum, Chlamydia suis and Chlamydia trachomatis, comprising administering to a subject in need thereof a composition comprising a therapeutically effective amount of Chlamydia bacteria Chlamydia pneumoniae, Chlamydia psitacci, Chlamydia abortus, Chlamydia felis, Chlamydia caviae, Chlamydia pecorum, Chlamydia suis and Chlamydia trachomatis or extracts thereof, wherein Chlamydia bacteria or the extract thereof have been previously treated with a -lactam or a D-cycloserine. Consequently, it is the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on generically claimed bacteria, and/or bacterial extracts, and/or antibiotics; and (2) the claimed genus has substantial variation because of the numerous options and combinations of options permitted. 
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  
Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification describes that mice vaccinated with three intraperitoneal injections over 21 days using a composition comprising Chlamydia muridarum (i.e. one species of whole cell bacteria) inactivated with 100 IU/ml of penicillin G (i.e. one -lactam antibiotic) and then subsequently challenged on day 39, via an intraperitoneal or vaginal route, with an infectious form of Chlamydia muridarum were protected from developing macroscopic tissue lesions in the upper genital tract (e.g. pages 25-26, see Group 4; and page 27, see mice 21-30). However, the specification also reports that this composition diluted to 1/3 its full strength did not prevent macroscopic lesions in mice (e.g. see page 28, lines 20-28); thereby teaching the amount administered is essential.  The specification also reports that mice administered Chlamydia muridarum treated with D-cycloserine, also did not prevent macroscopic lesions in mice (e.g. see page 28, lines 20-28); thereby teaching that not all peptidoglycan inhibitor-treated bacteria predictably treat infections, including D-cycloserine as now claimed.  In addition, the specification describes microscopic tissue damage for all mice, including those without macroscopic lesions (e.g. see non-zero results in Figure 3).  Furthermore, the specification states that there is no vaccine on the market for preventing Chlamydiaceae infections (e.g. page 3, lines 13-15) and that their 
In addition, the specification does not adequately describe the use of other bacteria of the family Chlamydiaceae, including Chlamydia pneumoniae, Chlamydia psitacci, Chlamydia abortus, Chlamydia caviae, Chlamydia pecorum or Chlamydia suis, with the exception of a nexus provided to Chlamydia trachomatis (e.g. see page 25, lines 4-7).   The specification does not adequately describe a correlation between results obtained using one species of the family Chlamydiaceae to protect against the corresponding species; and using any other members of the family Chlamydiaceae to treat infections from non-corresponding species. The specification does not adequately describe antibiotics, except penicillin G (i.e. one -lactam) and D-cycloserine, each of which produced different and conflicting results (e.g. see Figures 4-11). The specification does not adequately describe extracts of bacteria and thus does not adequately describe wherein the extract is a membrane extract and/or a cytoplasmic extract. The specification does not adequately describe wherein the pathology is ocular, respiratory, cardiovascular, circulatory, or of a joint disease, or an inflammatory disease. The specification does not adequately describe wherein the genital pathology is specifically venereal lymphogranuloma, urethritis, orchiepididymitis, cervicovaginitis, cervicitis, endocervicitis, endometritis, perihepatitis and/or salpingitis. 
Consequently, based on the lack of information within the specification, there is have not yet been identified.  
Accordingly, it is the Office’s position that even one of skill in the art would not accept the disclosure of a method of protecting against a Chlamydia muridarum vaginal infection comprising administering a therapeutically effective amount of a composition comprising Chlamydia muridarum treated with penicillin G as a sufficient number and/or variety of “representative species” for all of the combinations encompassed by the broad and variable generic claims.  Therefore, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus.
With regards to the state of the art, methods to treat and prevent chlamydial infections were under development and thus unpredictable; as evidenced by, for example, Lu et al. 2002 (GM-CSF transgene-based adjuvant allows the establishment of protective mucosal immunity following vaccination with inactivated Chlamydia trachomatis; The Journal of Immunology169: 6324-6331). Lu et al. teach immunization with inactivated chlamydial bacteria is unable to elicit protective immunity (e.g. page 6324, right column) and does not directly result in the mobilization of mature DCs (e.g. page 6325, left column). Similarly, Campos et al. 1995 (A Chlamydial Major Outer Membrane Protein Extract as a Trachoma Vaccine Candidate; Investigative Ophthalmology & Visual Science; 36(8): 1477-1491) teach a nonionic detergent, octyl-b-D glucopyranoside (OGP) treated major outer membrane protein (MOMP) extract of Chlamydia trachomatis (i.e. a bacteria of Chlamydiaceae) was only partially protective against chlamydial ocular disease (e.g. see conclusions).  With regards to the use of peptidoglycan inhibitors on Chlamydia, Dumoux et al. 2013 (Penicillin kills chlamydia following the fusion of bacteria with Lysosomes and prevents Genital Inflammatory Lesions in C. muridarum-infected Mice; PLOS One 8(12):e83511) teaches there are conflicting hypotheses with regards to the interactions between -lactam antibiotics and peptidoglycan (e.g. see Chlamydia paradox; page 2, left column; and page 10, right column).  Dumoux et al. teach different -lactams have different effects on Chlamydia cells (e.g. page 10, left column, citing Ouellette et al.; and page 11, left column). Thus, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated, and accordingly, the evidence indicates ordinary artisans could not reliably predict the operability in the invention of any species other than the one disclosed. Therefore, the state of the art does not provide adequate written description support for which combinations would predictably retain their functional activity; thus the only way to determine if the combination(s) work is empirical testing of each and every combination.
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is Vas-Cath at page 1116.). 
Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Double Patenting
8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

9.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

10.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.  Claims 17-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,695,416. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods of treating Chlamydia infections.
Chlamydia bacteria selected in the group consisting of Chlamydia pneumoniae, Chlamydia psitacci, Chlamydia abortus, Chlamydia felis, Chlamydia caviae, Chlamydia pecorum, Chlamydia suis and Chlamydia trachomatis, comprising administering to a subject in need thereof a composition comprising a therapeutically effective amount of Chlamydia bacteria selected in the group consisting of Chlamydia pneumoniae, Chlamydia psitacci, Chlamydia abortus, Chlamydia felis, Chlamydia caviae, Chlamydia pecorum, Chlamydia suis and Chlamydia trachomatis or extracts thereof, wherein Chlamydia bacteria or the extract thereof have been previously treated with a -lactam or D-cycloserine; emphasis added.
	Similarly, patented claims are drawn to method(s) of treating Chlamydia trachomatis genital infections comprising administering intraperitoneally to a subject in need thereof a composition comprising a therapeutically effective amount of Chlamydia trachomatis bacteria, wherein said bacteria have been previously treated with penicillin G (i.e. a -lactam); emphasis added. 
	Therefore the patented claims are a species of the instant claims broader genus and thereby anticipated them; see MPEP 2131.02.

Conclusion
12. No claims are allowed at this time.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is 

14.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
April 13, 2021